ORDER
PER CURIAM.
Paulette Buchanan, appellant, appeals the judgment of the Circuit Court granting summary judgment in favor of Anthony Lombardo, respondent, on the basis that appellant’s claim, as pled, was barred by the two-year limitation of section 516.105 RSMo.1994. Appellant contends that the trial court erroneously granted respondent’s Motion for Summary Judgment because appellant’s petition stated a cause of action for personal injuries and involved genuine issues of material fact. Further, her injuries arose out of the allegedly dangerous and defective condition of respondent’s property, not from the negligent delivery of health care and the court, therefore, erred in applying the two-year statute of limitations pertaining to medical malpractice actions contained in section 516.105.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).